Opinion filed December 18, 2020




                                       In The

        Eleventh Court of Appeals
                              __________________

                 Nos. 11-20-00275-CR & 11-20-00276-CR
                              __________________

                   EX PARTE DANIEL RAY GARCIA


                      Original Habeas Corpus Proceedings


                     MEMORANDUM OPINION
      Daniel Ray Garcia has filed in this court a pro se application for writ of habeas
corpus related to two causes pending in the 106th District Court of Gaines County.
Garcia asserts that he is being unlawfully restrained while waiting for trial.
According to Garcia, the bond in one cause was set at $750,000, and no bond was
allowed in the other cause. Garcia asks this court to set a reasonable bond in each
cause. We dismiss these proceedings.
      This court has no jurisdiction over these original writs of habeas corpus. This
court’s authority to exercise original jurisdiction is limited. See TEX. CONST. art. V,
§§ 5, 6 (providing that the Court of Criminal Appeals has the power to issue writs of
habeas corpus and that intermediate courts of appeals only have original jurisdiction
as prescribed by law); TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2020) (limited
writ powers granted to the courts of appeals). An intermediate appellate court “does
not possess original habeas corpus jurisdiction of a bail issue” in a criminal case.
Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009, no pet.); see Ex
parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.—Waco 1999, orig. proceeding);
Denby v. State, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981, orig.
proceeding); see also TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015)
(providing that district courts, county courts, and the Court of Criminal Appeals have
power to issue writs of habeas corpus).
        We note that the Texas Code of Criminal Procedure provides that a person
who is confined after indictment on a felony charge may apply for a writ of habeas
corpus in the district court in which he is indicted. CRIM. PROC. art. 11.08. We note
also that a notice of appeal may be filed from the denial of such an application. See,
e.g., Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 & n.2 (Tex.
App.—Fort Worth May 5, 2016, pet. dism’d) (mem. op., not designated for
publication); see also Jones v. State, 803 S.W.2d 712, 713 (Tex. Crim. App. 1991).
Garcia did not file a notice of appeal from any such order of the trial court; instead,
he filed original applications for writ of habeas corpus in this court.
        For the above reasons, the application for writ of habeas corpus in each cause
is dismissed for want of jurisdiction.


December 18, 2020                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2